t c memo united_states tax_court sharon lee bartlett f k a heitzman petitioner v commissioner of internal revenue respondent docket no filed date william r harper for petitioner russell f kurdys for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the sole issue is whether petitioner is entitled to innocent spouse relief under sec_6013 we hold that she is so entitled all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner was a resident of woodbridge new jersey when she filed her petition the parties stipulated to the inclusion in the record of this case of the opinions of this court and of the court_of_appeals for the ninth circuit in heitzman v commissioner tcmemo_1987_109 affd 859_f2d_783 9th cir and of the parties’ briefs in this court but not to the truth of any matters asserted therein on date prior to this court’s granting summary_judgment in favor of respondent in heitzman v commissioner supra the parties stipulated that if petitioner’s former husband charles j heitzman paid the entire tax_liability at issue in heitzman v commissioner supra plus interest then petitioner would be discharged from that liability petitioner also agreed to be bound by the outcome of that case regarding substantive tax_liability but reserved the right to claim innocent spouse status under sec_6013 background when petitioner married for the first time at age she had completed the 11th grade petitioner had two children from her first marriage which ended in divorce in date petitioner married mr heitzman a widower with one child petitioner and mr heitzman were residents of hawaii throughout their marriage from until in mr heitzman moved to phoenix arizona to pursue a business development opportunity with a startup company called autocast which had been formed to manufacture concrete products for the housing industry in petitioner and mr heitzman were divorced they had no children together in mr heitzman and petitioner bought a house in honolulu which served as their residence it was their only joint investment during their marriage mr heitzman made all his other investment decisions without input from petitioner although petitioner worked part time as a model and received residuals from the screen actors guild in for a television commercial mr heitzman was the primary breadwinner in mr heitzman was employed by tsi corporation as a real_estate developer he was also general_partner in dma heitzman which developed condominium projects petitioner made no independent investments during her marriage in petitioner completed her high school education by obtaining her general education diploma petitioner never took any accounting or bookkeeping courses petitioner’s only other training was two real_estate sales workshops she took in preparation for an attempt to become a real_estate agent petitioner failed the licensing examination the first time partly because of her inadequate arithmetic skills on her second attempt she passed the exam aside from the sale of a condominium the listing for which was given to her at mr heitzman’s behest petitioner never participated in the sale of any real_estate as a real_estate agent petitioner did not find continued petitioner was the homemaker and primary caregiver for her two sons and mr heitzman’s son mr heitzman provided her a monthly allowance for household expenses that grew over the years to approximately dollar_figure per month in the monthly allowance was less than dollar_figure mr heitzman also bought petitioner gifts throughout their marriage in a pattern that did not change until they separated in on date mr heitzman contracted with frank s h kwon home builders to remodel the kitchen and master bedroom of the family residence work was completed on date costs rose to dollar_figure from the original estimate of dollar_figure the bulk of funds used to pay for remodeling the residence came from a loan from the bank of hawaii the record does not reflect the source of funds used to repay the loan or whether the loan was ever repaid there were loans outstanding to the bank of hawaii when petitioner and mr heitzman were divorced in date mr heitzman assumed the obligation to repay these loans as part of the divorce settlement in petitioner used her separately earned_income to make other improvements to the house including installing a parquet floor in the bedroom of mr heitzman’s son the remodeling had little or no long-term effect on the value of the house in the early 1980's and continuing through continued the buyer for the condominium her role in the sale was restricted merely to observing the contract negotiations the time of trial the hawaii housing market was driven by two major factors location and the underlying quality of the structure the prime location of the house and its high quality workmanship caused its value to rise throughout this period until mr heitzman and petitioner sold it in since petitioner has been employed as a flight attendant stonehurst energy partners ronald freemond president and sole shareholder of wind river energy inc wind river a nevada corporation formed stonehurst energy partners stonehurst on date to engage in the development drilling and operation of oil wells wind river was the general_partner and freemond was the initial limited_partner freemond had organized wind river to be general_partner of stonehurst although freemond had substantial experience in financial planning and tax advantaged investment he and wind river had no experience in drilling for oil_and_gas between december and date mr heitzman and other individuals purchased a total of limited_partnership units in stonehurst at a cost of dollar_figure per unit and a total investment of dollar_figure investors paid dollar_figure in cash on the purchase of each unit and dollar_figure with a recourse promissory note due_date wind river was to receive percent of the capital invested in stonehurst as an initial management fee and an overriding production_royalty of percent of gross revenues from craig natural_resources inc craig the sublessor of the land and named obligee of the minimum annual royalties described infra pp craig also was to receive percent of the initial capital invested in stonehurst as a consulting fee a the stonehurst private_placement memorandum the stonehurst energy partners private_placement memorandum the memorandum represented that the partnership intends to engage in acquiring drilling and possibly completing twenty-five or more shallow developmental oil wells in northeastern oklahoma the memorandum characterized these wells as having more limited prospects of discovering and exploiting significant reserves of oil_and_gas in relation to the capital committed although bearing less risk than the drilling of exploratory wells in a relatively unproven area or formation the memorandum stated that the partnership does not presently intend to engage in the drilling of any exploratory wells while on another page it emphasized the high degree of risk of loss involved in exploration for oil_and_gas and offered no assurances that investors would recover their capital contributions the memorandum stated that the offering would be restricted to individuals who had annual income sufficient to incur federal_income_tax liability at the rate of percent b minimum annual royalties on date stonehurst entered into a sublease agreement with craig for a 100-percent working_interest in oil gas and mineral rights to acres in nowata county oklahoma the working_interest was restricted to the bartlesville sands formation the principal producing zone in the area and no other oil gas or mineral rights in the subject property r h energy ltd r h energy the driller operator under the turnkey contract see infra p concurrently was to assign its mineral rights in this land to craig stonehurst as sublessee agreed to pay craig as sublessor a production_royalty of percent of gross revenue from the sale of oil_and_gas stonehurst was obligated to pay a lease bonus of dollar_figure and minimum annual royalties of dollar_figure for and dollar_figure for each year thereafter through for a total of dollar_figure accruing on december of each year to be recouped from the production_royalty prior to any expenses’ being paid_by stonehurst in the absence of production_payment of all royalties was deferred until date all minimum annual royalties accrued but unpaid on that date were then to be paid in cash by stonehurst to craig minimum annual royalties accruing thereafter were to be paid within year of accrual both the general and limited partners of stonehurst were relieved of any liability associated with the accrued but unpaid royalties unless they had assumed personal liability for them no interest was payable on the unpaid accruals recoupment from the 67-percent production royalties of full payment of the dollar_figure of minimum annual royalties projected to be accrued by stonehurst through would have required an average price per barrel of oil between dollar_figure and dollar_figure over the course of the lease at the levels of production assumed by the economic projections in the memorandum stonehurst could avoid liability for all or a proportionate part of the minimum annual royalties not yet accrued by surrendering its rights under the sublease to the entire leased property or to any parcel of contiguous acres or more prior to the beginning of the next lease year c turnkey contract on date stonehurst also entered into a turnkey and drilling completion contract with r h energy for wells to be completed by date the memorandum described r h energy as a joint_venture between h h oil gas co a colorado based corporation and synergistics equities ltd the memorandum indicated that there was a relationship between r h energy and craig that gave rise to a possible conflict of interest between r h energy and wind river concerning r h energy’s recommendations to craig about whether to complete drilling on any wells inasmuch as incomplete wells would eventually be forfeited back to r h energy this possible conflict relationship was also the subject of part of the legal opinion rendered by the law firm of meserve mumper hughes which was included as an exhibit in the memorandum see infra p under the turnkey contract stonehurst was obligated to pay r h energy dollar_figure per dry well and dollar_figure per well put into production an initial payment of dollar_figure per well was due to r h energy upon notice that drilling would commence within days no such notice was given in in date r h energy gave notice to stonehurst that drilling of wells on the property was about to commence d economic analysis and predicted tax benefits of stonehurst the memorandum presented two economic projections that purported to show significant tax losses in the early years of stonehurst’s operations and distributions of profits in the later years because no production or revenue was projected for the initial year the tax loss shown for that year was identical under both projections amounting to dollar_figure the the components of this figure are item amount accrued minimum annual royalty dollar_figure accrued intangible drilling costs big_number operating costs big_number total big_number beginning aggregate at risk exposure of the limited partners for was dollar_figure their ending aggregate at risk exposure was dollar_figure after deduction of the tax loss shown for each limited_partner the memorandum estimated aggregate tax savings to the limited partners of dollar_figure for based upon a marginal tax_rate for individuals of percent the memorandum reported that the tax loss to be generated in was leveraged dollar_figure times with respect to the initial cash contribution each economic projection expressly relied upon the stated assumption that percent of a total of wells drilled between and would produce oil in the quantities assumed in that projection the cover letter to a geological report discussed below and included as an exhibit to the memorandum stated that realistically a success ratio should be anticipated projection a assumed total production of big_number barrels of oil from to at declining rates of production of and barrels per day per well in the first years and barrels per day thereafter projection b assumed production rates of half those of projection a mr heitzman’s claimed deduction of dollar_figure on the return was derived from his share of the total losses of units dollar_figure less the remaining at risk exposure dollar_figure compare with the coburn report infra p which makes a somewhat different assumption an initial production rate of barrels per day declining to barrels per day within months both projections were also based upon a price per barrel of oil of dollar_figure in that would increase at a compounded annual rate of percent per year through the memorandum projected that the price of oil in would be dollar_figure per barrel operating costs were also projected to increase pincite percent per year over the term of the lease e coburn geological report the memorandum included a geological report signed by r w coburn hereinafter coburn report which identified mr coburn as a registered oklahoma petroleum engineer the coburn report asserted that stonehurst could expect percent of its wells to produce oil however the report does not make clear whether this likelihood pertained to developmental drilling of known formations or exploratory_drilling in new fields the economic projections described supra explicitly rested upon the 90-percent success rate the coburn report asserted that commercial oil production can be obtained from the bartlesville sand which it said was the principal producing zone in nowata county the assertion about obtaining commercial oil production was uncorroborated by any supporting geological data such as log data seismic data or gravity surveys the lack of any such data supporting the one section of the report refers to shallow oil exploration while another section refers to proposed development this same inconsistency is also found in the memorandum see supra p presence of bartlesville sand in the immediate area is critical because the geological structure of bartlesville reservoirs may vary greatly in thickness and reservoir quality over short distances because developmental drilling occurs only in known formations the drilling programs proposed by the coburn report and the memorandum could only have been exploratory inasmuch as the nearest actual oil production in the preceding years had occurred some miles away from the stonehurst leasehold exploratory_drilling in contrast to developmental drilling has an expected likelihood of success of about percent the coburn report projected reserves of big_number barrels based on notional wells if water injection is commenced immediately the report based its projections on a notional well producing barrels of oil per day declining thereafter to barrels per day after months without confirmation of known formations in the immediate vicinity of the leasehold any projection of reserves of big_number barrels was wildly over- optimistic the yield projection of a notional well over a year life also unrealistically postulated a constant yield over the last years of life of the well such a projection curve is inconsistent with typical oil well production yield curves bartlesville sand is fluvial sand deposited in ancient riverbeds the best bartlesville production is found in the meandering bends of the buried riverbeds in ox-bow cut-offs that have a thick sand bar on the inside edge of the bend containing large oil deposits irrespective of whether they are produced by natural reservoir mechanisms or by waterflooding to obtain a waterflood injection wells are drilled on an approximately ratio with producing wells this would mean up to if only producing wells were drilled--as the memorandum called for additional wells neither the coburn report nor the economic projections in the stonehurst memorandum accounted for the costs of drilling any such additional wells there was also no proposal for a water flood injection well pattern the coburn report also asserted that operating_expenses for a notional well would be dollar_figure per month which was too low in to include water flood operating costs required to support the water injection required to obtain big_number barrels of production over years even the dollar_figure per well per month projected in the economic projections which were then inflated pincite percent per year over years was too low for operating a water flood even with the problems described supra the projected reserve of big_number barrels based upon notional wells is less than the big_number barrels assumed by the economic projection a described supra the turnkey contract also only called for drilling wells in while the two economic projections both assumed that a total of wells would be drilled of which would be producers the coburn report itself mentioned stonehurst energy once on the first page in a typeface different from the remainder of the report in the same paragraph the last sentence which claimed that a projection of the future net revenue of a notional well drilled in bartlesville sand was included in the report was also in a typeface different from the rest of the report the report contained no projection of future revenue from a notional well it included only a pro-forma projection of production from a notional well from to the typeface of the address for stonehurst on the cover letter signed by coburn is also different from the typeface of the rest of the letter f the meserve firm federal tax opinion letter the meserve firm wrote a letter to freemond which was reproduced in the memorandum opinion letter expressing legal opinions on various tax issues the meserve firm was counsel to craig wind river and all their affiliates the meserve firm was to receive an overriding_royalty of an undisclosed percentage of production as its fee for legal services additionally certain partners and associates of the meserve firm purchased an additional overriding_royalty of less than one half of one percent the opinion letter asserted that based upon the coburn report stonehurst had economic_substance because the economic projections showed that the oil_and_gas reserves expected to be produced are adequate to fully pay any minimum annual royalties incurred and to return a profit to investors the partnership therefore anticipates a profit independent of any favorable tax considerations and it is the objective of the general_partner to realize such a profit the opinion letter claimed that the coburn report provided a basis for concluding that stonehurst had the requisite profit_motive under sec_183 to support the deduction of trade_or_business_expenses the opinion letter concluded that the limited partners would have sufficient amounts at risk under sec_465 to be entitled to the deductions projected for when stonehurst incurred liability upon execution of the turnkey contract with r h energy and execution of the sublease with craig the opinion letter analyzed various aspects of the minimum annual royalties concluding that they met the requirements of rev_rul because they were nonrefundable and were deductible under sec_1_612-3 income_tax regs as substantially uniform payments because the accruals were properly considered payments the opinion letter also concluded provided drilling was completed within_12_months of stonehurst’s incurring liability under the turnkey contract that the entire intangible drilling cost accrued in would be deductible by the partnership despite the air of certitude of the opinion letter the memorandum warned that the tax returns of this was a typographical error in the opinion letter the internal_revenue_service had issued revrul_77_489 1977_2_cb_177 investors may be subject_to an increased likelihood that a partner’s return will be subject_to audit g mr heitzman’s purchase of interest in stonehurst sometime during mr heitzman’s personal attorney had told gil sherman who was selling interests in stonehurst about mr heitzman’s possible interest in a tax_shelter during date sherman asked mr heitzman if he would be interested in purchasing an interest in stonehurst in light of his large income that year sherman was entitled to receive a 5-percent overriding production_royalty as compensation_for his efforts in selling the partnership units mr heitzman had heard from other purchasers of interests in stonehurst including his personal attorney and other substantial business people that stonehurst was a good investment he read the stonehurst memorandum including the statement in the coburn report that there was an expected success ratio to be anticipated sherman told mr heitzman that other investors in similar limited_partnerships had done well and this one should be great sherman said that they were going to make some money mr heitzman concluded that stonehurst was a good investment with a big write-off mr heitzman was favorably impressed because it had been researched by a large law firm out of los angeles on date mr heitzman purchased limited_partnership units in stonehurst at the stated price of dollar_figure per unit for a total price of dollar_figure mr heitzman paid half in cash on or about that date with the remainder due on a recourse promissory note on date which was acknowledged by stonehurst as having been paid on date mr heitzman signed a subscription agreement by which he acknowledged that there was substantial risk that he would lose his entire investment he also acknowledged that he had been advised of the general nature of the probable tax consequences discussed in the opinion letter and that he had been further advised by that same letter to consult with independent tax counsel regarding the tax consequences of participating in the partnership --which he did not do mr heitzman elected to hold his interest in stonehurst as separate_property rather than tenancy_in_common or joint_tenancy with right_of_survivorship both of which were offered as alternatives in the subscription agreement on or about date mr heitzman also executed two assumption agreements in the first assumption_agreement mr heitzman purported to assume personal liability for his dollar_figure pro_rata share of dollar_figure of the minimum annual royalty that was to accrue on date he also purported to assume personal liability for his pro_rata share of a portion of the minimum annual royalties to accrue in and under the assumption_agreement the limited partners were to incur total additional liability beyond dollar_figure--up to dollar_figure--only if production for all wells drilled and completed by date exceeded barrels per day or barrels per day per completed well mr heitzman would have personally assumed dollar_figure of total liability of dollar_figure had those production goals been met nothing in the record indicates that any oil was ever produced from the leased acreage in the second assumption_agreement mr heitzman purported to assume personal liability of up to dollar_figure per unit for a maximum of dollar_figure for payment of drilling and completion costs incurred under the turnkey contract petitioner’s knowledge of mr heitzman’s purchase of an interest in stonehurst mr heitzman decided to purchase an interest in stonehurst without any input from petitioner about the merits of the investment it is unclear from the record precisely when mr heitzman apprised petitioner about the stonehurst purchase petitioner was aware of the purchase prior to filing the joint income_tax return regardless of when mr heitzman told petitioner about the transaction he told her only that stonehurst was in oil_and_gas would make some money and was a tax_shelter that would be reflected in the return mr heitzman never explained to petitioner any other aspects of the stonehurst investment as he then understood them he did not explain to her any attributes of stonehurst as a tax_shelter such as what minimum annual royalties or intangible drilling costs were nor give her any further information on stonehurst as an economic investment petitioner never saw the subscription agreement or either of the assumption agreements or any other documents including the memorandum relating to the stonehurst investment either prior to mr heitzman’s purchasing the interest or at any time thereafter mr heitzman kept the stonehurst documents at his office and signed the subscription and assumption agreements there without ever bringing them home the joint income_tax return in each of the taxable years from to including petitioner and mr heitzman filed joint federal_income_tax returns that were prepared by a prominent accounting firm alexander grant inc alexander grant each year when mr heitzman asked petitioner would give him her forms w-2 receipts and other information pertaining to her employment he would then pass that information to their accountant at alexander grant along with the other information required to complete the return for taxable_year mr heitzman helped petitioner determine the expenses for her modeling activities by going through the checkbook and other receipts petitioner’s gross_income amounted to dollar_figure derived entirely from residuals from a television commercial petitioner had dollar_figure in total deductions including agency fees and modeling expenses that were attributable directly to her business activities that year her net contribution to taxable_income shown on the return was dollar_figure in mr heitzman had dollar_figure of business income related to his role in the development of a large condominium project by dma heitzman additionally mr heitzman earned dollar_figure in compensation from tsi corporation the joint income_tax return claimed deductions of dollar_figure derived from stonehurst on date petitioner and mr heitzman filed their joint_return after obtaining an appropriate extension events subsequent to the filing of the return on date mr heitzman and petitioner gave a power_of_attorney to two accountants employed by alexander grant to represent them before the service for tax_year in date petitioner and mr heitzman separated and he moved to phoenix arizona on date the family court of the first circuit of hawaii granted a final divorce decree to petitioner and mr heitzman the agreement incident to and in contemplation of divorce dated date provided that mr heitzman would indemnify petitioner for all deficiencies in state and federal_income_tax arising from income_tax returns that they filed jointly during their marriage specifically mentioning a dollar_figure assessment by the state of hawaii for the agreement also entitled mr heitzman to any refunds due from those taxable years mr heitzman and petitioner each signed separate form sec_872c consent to extend time to assess tax extending the period of limitations for taxable_year until date in date mr heitzman traveled to nowata county oklahoma to investigate the stonehurst lease mr heitzman found several abandoned wells and associated piping and machinery at the sites of the leaseholds the surrounding area was also littered with abandoned oil wells petitioner reported dollar_figure in adjusted_gross_income for petitioner may have had up to dollar_figure in additional adjusted_gross_income for although that additional income may have been reported in other taxable years in date mr heitzman filed for bankruptcy after the failures of his businesses dma heitzman and autocast these failures were precipitated by the death of mr heitzman’s partner for taxable_year petitioner reported dollar_figure in adjusted_gross_income petitioner received an additional dollar_figure in support payments during that were not reported on her tax_return she also received a check for dollar_figure written on date for the date support payment the record does not reflect whether that check was reported on petitioner’s return petitioner also received a check for dollar_figure dated date as the final installment_payment from the sale of the house of which dollar_figure percent was taxable_income or dollar_figure using the schedule d attached to petitioner’s tax_return percent of that amount or dollar_figure would have been reported as gross_income on petitioner’s form_1040 in if it was to be included in her gross_income the record does not reflect whether that amount was reported on petitioner’s return in dma heitzman who had been backing him in both businesses and the financial failure of another financial backer of autocast on date respondent timely issued a statutory_notice_of_deficiency to mr heitzman and petitioner determining a deficiency of dollar_figure for calendar_year on date mr heitzman filed a petition with this court in the names of himself and petitioner under docket no on date petitioner filed a separate petition docket no in response to the same notice in her petition petitioner disputed the same factual matters as mr heitzman’s petition and raised additional issues of the period of limitations and relief as an innocent spouse on date mr heitzman filed a motion to dismiss petitioner from the case under docket no on date that motion was granted on date the state of hawaii mailed mr heitzman a notice of assessment based on an increased hawaii state_income_tax liability of dollar_figure that was based upon disallowance of the deduction with respect to stonehurst by the internal_revenue_service on date wind river sent a letter to the stonehurst limited partners inviting them to sign an agreement release consent and vote to dissolve that would terminate stonehurst and provide a means to reduce the recourse_liabilities that the limited partners had purported to assume in the assumption agreements the letter explained that the limited partners were required to sign this agreement in order to reduce their liabilities in return the principal payment_date would be extended until date and the recourse_liabilities reduced by a consolidation of operations with another partnership consolidated petroleum equities ltd cpe the revenues of this new entity were to be applied at a rate of dollar_figure percent of the value of cpe’s share of production from its wells before deducting royalties or expenses for every dollar_figure of outstanding assumed_liabilities the letter contained no financial projections to illuminate how this would be done the proffered documents also purported to release wind river freemond and other principals from any liability arising from stonehurst on the advice of counsel mr heitzman did not sign this agreement on date freemond sent a note to the limited partners exhorting them to execute the documents described above freemond’s note also said that the enclosed partnership form k-1 would be the last one sent because stonehurst was being dissolved on date on cross-motions for partial summary_judgment in the case under docket no this court granted respondent’s motion and denied mr heitzman’s motion heitzman v commissioner tcmemo_1987_109 we held that as a matter of law mr heitzman was not entitled to deduct his share of the minimum annual royalty or intangible drilling costs attributable to stonehurst id on date the court_of_appeals for the ninth circuit affirmed 859_f2d_783 9th cir on date mr heitzman filed for bankruptcy for a second time as part of the bankruptcy proceedings mr heitzman was discharged from any liability resulting from the decision against him in heitzman v commissioner tcmemo_1987_109 opinion the code permits married persons to make a single return jointly of income taxes sec_6013 spouses who file a joint_return are jointly and severally liable for any_tax due on their aggregate income including interest sec_6013 the sole issue for decision is whether petitioner is entitled to innocent spouse relief from joint liability on her and mr heitzman’s income_tax return to qualify for statutory relief from joint_and_several_liability under sec_6013 a putative innocent spouse must establish a joint_return was made under sec_6013 we apply the statute as amended by congress in even though the year before us is the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 amended sec_6013 retroactively to all open tax years to which the code applies petitioner argued in the alternative that she met the requirements of sec of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 we need not consider this alternative argument sec_6013 there was a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse sec_6013 at the time of signing the return the other spouse did not know and had no reason to know that there was such an understatement sec_6013 taking into account all the facts and circumstances it would be inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to the understatement sec_6013 for purposes of sec_6013 an understatement_of_tax is substantial if it exceeds dollar_figure sec_6013 with respect to grossly erroneous deductions the understatement must exceed a specified percentage of the putative innocent spouse’s gross_income for the preadjustment year which is the taxable_year immediately preceding the year in which the statutory_notice_of_deficiency was issued sec_6013 the taxpayer has the burden of proving each element by a preponderance_of_the_evidence rule a 872_f2d_1499 11th cir affg tcmemo_1988_63 826_f2d_470 6th cir affg 86_tc_228 57_tc_373 failure to carry that burden on any one of the elements will prevent a taxpayer from qualifying for innocent spouse relief 9_f3d_290 3d cir affg tcmemo_1992_580 stevens v commissioner supra pincite purcell v commissioner supra pincite the parties agree that a joint_return was filed the record also compels the conclusion that the understatement of dollar_figure attributable to the items in question was substantial sec_6013 and we so find respondent has contested each of the remaining issues including whether the deficiency exceeds the specified percentage of petitioner’s adjusted_gross_income for her preadjustment year sec_6013 sec_6013 requires that the substantial_understatement exceed percent of the claimant spouse’s adjusted_gross_income agi for the preadjustment year if the agi is dollar_figure or less we find that petitioner’s adjusted_gross_income for could not have exceeded dollar_figure even if additional items of income described in the record which may well have been reported in other taxable years are added to petitioner’s reported adjusted_gross_income the understatement of dollar_figure exceeds percent of petitioner’s adjusted_gross_income we consider each of the remaining contested elements grossly_erroneous_items of one spouse a attributable to other spouse respondent does not argue that the disallowed stonehurst deductions claimed on the return were not attributable to mr heitzman the record shows that petitioner had no ownership_interest in stonehurst mr heitzman deliberately held his interest in stonehurst as separate_property when he had the opportunity to elect to hold his interest as a joint survivorship tenency or tenancy_in_common if petitioner and mr heitzman had filed separate returns mr heitzman would have claimed the deduction on his return and petitioner would not have been liable for the resulting understatement therefore the disallowed deductions were items attributable to mr heitzman b grossly erroneous deduction the code defines a grossly erroneous deduction as one having no basis in fact or law sec_6013 neither the code nor the applicable regulations define basis in fact or law however congress did not intend that the innocent spouse defense would allow the putative innocent spouse to escape liability for apparently legitimate claims that are later disallowed 53_f3d_523 2d cir affg in part revg and remanding in part tcmemo_1993_549 addressing this issue we have stated that a deduction has no basis in fact when the expense for which the deduction is claimed was never in fact made a deduction has no basis in law when the expense even if made does not qualify as a deductible expense under well-settled legal principles or when no substantial legal argument can be made to support its deductibility ordinarily a deduction having no basis in fact or in law may be described as frivolous fraudulent or phony 93_tc_434 86_tc_758 we inquire first whether the minimum annual royalty and the intangible drilling expense deductions are grossly erroneous as having no basis in fact or law because they arose from a sham_transaction entered into solely for the purpose of obtaining favorable tax consequences sham transactions are not given effect for federal_income_tax purposes 435_us_561 90_tc_1154 and the claimed deductions arising therefrom are phony or frivolous without basis in fact or law and therefore grossly erroneous under sec_6013 even if an expense or loss is actually incurred see eg bouskos v commissioner tcmemo_1987_574 deductions arising from coal-mining lease that was a mere tax_shelter designed to enrich the general partners and provide sizable tax deductions to the limited partners were phony and had no basis in law or fact quoting tallal v commissioner tcmemo_1984_486 affd 778_f2d_275 5th cir cf somervill v commissioner tcmemo_1996_165 claimed deductions in tax_shelter that was a sham were not grossly erroneous because they were not without some support in the case law quoting finkelman v commissioner tcmemo_1989_72 affd without published opinion 937_f2d_612 9th cir the putative innocent spouse must carry the burden of producing evidence of the sham nature of the underlying transaction and the lack of profit_motive on the part of the entity and its principals here petitioner must establish that at the partnership level stonehurst was a sham_transaction without profit_motive 91_tc_371 80_tc_972 affd without published opinion 742_f2d_1441 2d cir affd sub nom 731_f2d_230 4th cir affd without published opinions sub nom hook v commissioner kratsa v commissioner leffel v commissioner rosenblatt v commissioner zemel v commissioner f 2d 3d cir see also bealor v commissioner tcmemo_1996_435 this was an issue that was not litigated in heitzman v commissioner tcmemo_1987_109 and the record in the case at hand lacks any direct reference to the economic motives of the general_partner wind river had been organized to act as general_partner in stonehurst and freemond had no previous experience in oil_and_gas exploration for purposes of our inquiry freemond and wind river are shadowy figures present only in the memorandum and later letters chronicling stonehurst’s dwindling prospects of finding oil or natural_gas and its ultimate demise the evidence in the record that stonehurst was a sham_transaction is circumstantial and comes from the following sources the stonehurst documentation the testimony and report of petitioner’s expert charles m bowers and the testimony of mr heitzman our analysis of stonehurst is also informed by our report in osterhout v commissioner tcmemo_1993_251 affd on this issue and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir which held similarly structured oil_and_gas partnerships--which used up-front accruals of minimum advance_royalties to generate claims for large tax deductions that were never paid for--to be sham transactions in osterhout we found that the objective of the partnerships at issue in that case was to help investors avoid taxes and to enrich the coffers of the promoters including meserve a partner in the law firm rendering the tax opinion for stonehurst there are striking parallels between osterhout and the case at hand in osterhout as in the case at hand the promotional material emphasized the tax benefits available to investors who would benefit regardless of whether oil_and_gas were actually discovered an investor in stonehurst could seemingly win by receiving tax deductions far in excess of the amount_paid for the partnership_interest even if no oil or gas was produced see ferrell v commissioner t c pincite osterhout v commissioner supra citing 731_f2d_230 4th cir affg 80_tc_972 in cases such as osterhout where the promised tax benefits are suspiciously excessive and the transaction is carried out with complete indifference to profit it is clear the parties intended to structure the transaction for the tax benefits osterhout v commissioner supra citing 80_tc_914 the record in the case at hand is replete with similar indicia of indifference to profits on the part of stonehurst and its principals petitioner’s expert charles m bowers bowers a petroleum engineer registered in oklahoma concluded that the coburn report was egregiously flawed in several ways in bowers’ view the most egregious flaw in the coburn report was the assertion that commercial oil production can be obtained from the bartlesville sand because of the unique characteristics of bartlesville sand there would have had to have been previous oil production in commercial quantities on the lease in order for the coburn report to make such an assertion without its being a gross misrepresentation the coburn report referred to no evidence to support its contentions about the likelihood of discovering oil in commercial quantities furthermore mr heitzman testified at trial that the maps he was shown indicated that the closest proven bartlesville sand was miles from the leaseholddollar_figure another egregious flaw in the coburn report was its claim of a 90-percent success rate for exploratory_drilling likelihoods of success on the order of percent are associated with developmental drilling which the memorandum itself defined a sec_11 see supra n now repealed sec_56 providing energy based preference adjustments to the alternative_minimum_tax defined the minimum distance of an exploratory_well from other wells as dollar_figure miles or feet in depth the exploratory_well being deeper drilling wells in the presently proven productive area of an oil or gas reservoir despite the representation in the memorandum that stonehurst was planning to engage in a developmental drilling program there were as discussed supra no proven productive areas on the stonehurst leasehold bowers testified that a 10-percent likelihood of success in exploratory_drilling would be relatively generous under the best of conditions consistent with bowers’ opinion that the coburn report was disturbingly generic was the different typeface used in the report whenever it referred to stonehurst we believe based upon bowers’ evaluation and the record as a whole that the coburn report could not have been relied upon to support the assumptions in the economic projections the coburn report is a strong indication of the lack of profit_motive of the stonehurst partnership and its principals see hulter v commissioner t c pincite fox v commissioner t c pincite8 in osterhout v commissioner supra we found that the promotional valuations pertaining to the prospective oil_and_gas production of the partnerships in issue were inflated those inflated valuations were supported by inaccurate geology reports and world oil price projections that were significantly inflated in comparison to actual downward market movements occurring as the leases were entered into in and id the economic projections in the stonehurst memorandum were similarly unrealistic see 99_tc_132 affd sub nom 28_f3d_1024 10th cir see also tallal v commissioner tcmemo_1984_486 affd 778_f2d_275 5th cir the memorandum used three critically flawed assumptions to support the economic projections of stonehurst’s asserted profitability after having paid a 67-percent production_royalty the first was the assertion in the coburn report of a 90-percent chance of finding oil with the projected drilling program which as we have found was completely unwarranted and invalidates the economic projections the memorandum projected as many a sec_23 wells producing barrels a day in out of a total of wells drilled a 10-percent likelihood of finding oil at all renders virtually nil the possibility that stonehurst could pay the minimum annual royalty this flawed assumption also highlights internal inconsistencies in the memorandum which on one page disavowed any intention to conduct exploratory_drilling while on another page warned of the risks involved in exploration for oil the second flawed assumption was the projected size of the reserves the coburn report estimated that only big_number barrels of oil would be produced over a 15-year period while the economic projections in the memorandum projected without any additional support that big_number barrels would be produced over a similar period neither the coburn report nor the memorandum cited any justification for either estimate these projected reserves were particularly unreasonable since the sublease restricted stonehurst’s mineral rights to oil produced from bartlesville sand furthermore the coburn report assumed that waterflooding would be necessary to obtain big_number barrels of oil over years bowers testified that waterflooding would require substantial additional capital to support additional drilling and would result in increased operating costs see also yates petroleum corp v commissioner tcmemo_1992_146 discussing economic feasibility of secondary and tertiary oil recovery programs in re dept of 520_fsupp_1232 d kan revd and remanded on other grounds 690_f2d_1375 temp emer ct app expert testimony describes waterflood process and expense involved neither the coburn report nor the economic projections in the memorandum took such costs into account the memorandum’s third critically flawed assumption was that oil prices of dollar_figure per barrel would increase pincite-percent per year compounded annually peaking at dollar_figure per barrel in even though stonehurst was marketed in date at a time when world oil markets had been destabilized by war in the middle east the iranian revolution and the resulting embargo krause v commissioner t c pincite the memorandum contained no support for the 10-percent price escalation indeed the price of domestic oil never exceeded dollar_figure in the timeframe in krause v commissioner supra we noted that the peak domestic price in date was dollar_figure per barreldollar_figure in ferrell v commissioner t c pincite n we took judicial_notice that the price of oil in the united_states as a whole peaked at dollar_figure per barrel in and declined thereafter to dollar_figure per barrel in bowers testified at trial that by the early 1990's the market price of oil worldwide was less than dollar_figure per barrel although as our analysis in cases like krause v commissioner supra and ferrell v commissioner supra shows we are aware that such price declines were not forecast in date the stonehurst memorandum provided no support for its wildly over-inflated oil price projections the structure of the minimum annual royalty that stonehurst was to pay craig was very similar to that described in osterhout v commissioner supra where we found such structures foreign to the oil_and_gas industry because of the speculative nature of an oil well in comparison to coal mining leases where such royalties are used due to the definitive quantity of coal that can be mined dollar_figure in this case bowers characterized stonehurst the spot price of saudi light crude_oil peaked at dollar_figure per barrel in date 99_tc_132 affd sub nom 28_f3d_1024 10th cir in osterhout v commissioner tcmemo_1993_251 affd on this issue and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir we cited the expert testimony of mr john teeple respondent’s expert witness an attorney who had been involved in continued as a very unusual deal i’ve never quite seen one put together like this before bowers’ conclusion is supported by the extremely remote possibility that any oil production that could pay the minimum annual royalty would result from the exploratory_drilling on the leasehold the fees paid to the promoters and the overriding production_royalty due to craig the sublessor which were percent of the gross revenues before any expenses are also unreasonable especially in light of stonehurst’s highly restricted mineral rights under the lease according to the memorandum craig was also to receive percent of the initial capital_contribution as a consulting fee the memorandum and the meserve firm legal opinion both disclosed interrelationships between the various entities involved in stonehurst most notably that r h energy had assigned its rights in the sublease to craig and that the meserve firm was legal counsel to both stonehurst and craig while the record does not fully develop the scope of these interrelationships this unanswered question is yet another indication of the indifference of stonehurst and its principals to the likelihood of any profit that would inure to the investorsdollar_figure continued oil_and_gas matters since we note in passing that the presence of the meserve firm’s legal opinion does not alter our finding that stonehurst was a sham_transaction that rendered the claimed deductions continued in osterhout v commissioner supra we found that the recourse notes issued by the limited partners to the sublessor of the land leased to the partnerships in issue were merely a facade to support the current deductibility of the amounts accrued as mar minimum annual royalties the recourse notes given to craig and r h energy and the assumption agreements signed by the individuals who bought partnership units in stonehurst served exactly the same purpose in osterhout v commissioner supra the possibility of payment of the notes was so remote as to be illusory the likelihood of payment of the notes to craig and r h energy was just as illusory on date wind river sent a letter to the stonehurst limited partners inviting them to sign an agreement that would relieve the principals in stonehurst of all liabilities and reduce the liabilities of the limited partners by providing a means to pay them down and by further delaying the due_date of the principal until date such an offer completely unsupported by reference to any discernible economic reality suggests that craig did not entertain any realistic possibility of being paid in the absence of actual oil continued grossly erroneous like the martin law firm opinion letter in osterhout v commissioner supra with respect to additions to tax for negligence and whether it was reasonable in the circumstances of that case for the taxpayers to rely on it the meserve firm’s opinion letter is germane in this case only as a factor in determining whether petitioner had reason to know of the grossly erroneous deductions or gas production--the remote likelihood of which in was subsequently confirmed by the lack of any production from the leasehold the form of the recourse notes indicates the remoteness of any possibility of payment in osterhout v commissioner supra the principal was not due and payable for years and the notes themselves were interest free a form foreign to the business world the principal on the stonehurst note given to craig was not due for years and was likewise interest free stonehurst was formed solely to enrich the promoters and provide claims to tax deductions for the limited partners the activities of stonehurst served no viable economic or commercial profit objective while we realize that oil_and_gas exploration is highly speculative and can yield large profits that congress enacted certain tax measures to encourage oil_and_gas exploration and that the stonehurst promotional materials contained representations of profitability the structure of those materials with their flawed assumptions internal inconsistencies and the unbusinesslike structure of the so- called minimum advance royalty all demonstrate that any possibility of profits was so remote as to be negligible compare 224_f2d_26 1st cir for purposes of sec_20_2055-2 estate_tax regs so remote as to be negligible defined as the chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction see also 93_tc_275 72_tc_646 affd without published opinion 665_f2d_1051 9th cir we find that stonehurst like the partnerships at issue in osterhout v commissioner tcmemo_1993_251 was a sham_transaction entered into for tax benefits without any objective possibility of producing an economic profit independent of the contemplated tax benefits that should not be given effect for federal_income_tax purposes frank lyon co v united_states u s pincite ferrell v commissioner t c pincite we find that the minimum annual royalty and the intangible drilling costs accrued by stonehurst in and claimed by mr heitzman on the joint_return to be completely without basis in fact or law sec_6013 belk v commissioner t c pincite bouskos v commissioner tcmemo_1987_574 citing douglas v commissioner t c pincite and therefore grossly erroneous for purposes of sec_6013dollar_figure because we held in heitzman v commissioner tcmemo_1987_109 affd 859_f2d_783 9th cir that neither the minimum annual royalty nor the intangible drilling costs could have been claimed as deductions in as a matter of law we also find them to be grossly erroneous as being without basis in law 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_572 knowledge or reason to know petitioner must establish that she did not know and had no reason to know that there was a substantial_understatement on the joint_return sec_6013 respondent does not contend that petitioner had actual knowledge of the understatements on the return nor would the record support a contention to that effect petitioner did not have actual knowledge of the understatement at the time the return was signed we now turn to whether petitioner had reason to know of the substantial_understatement_of_income_tax on the joint_return respondent contends that petitioner did have reason to know we disagreedollar_figure respondent relies heavily on a letter dated date that mr heitzman wrote to the atlanta appeals_office in response to a request for information from him concerning petitioner in that letter mr heitzman stated that he and petitioner reviewed very carefully any investment either one of us made during our marriage at trial in the case at hand mr heitzman recanted what he wrote in the letter mr heitzman wrote that letter less than years after he and petitioner were divorced in mr heitzman was still very bitter over the failure of his marriage with petitioner compounding mr heitzman’s bitterness was the bankruptcy of both of his businesses because of the death of his partner who was also one of his major financial backers and the financial failure of his other major financial backer to make matters worse mr heitzman was also in the early stages of litigation concerning the deficiency arising from the stonehurst deductions that eventually culminated in the decision in heitzman v commissioner supra he also had not yet been discharged from bankruptcy and may well have hoped for contribution from petitioner irrespective of the hold harmless clause in the divorce settlement agreement continued in 94_tc_126 affd on another ground 999_f2d_1132 11th cir we held that the taxpayer claiming innocent spouse status must establish that he or she is unaware of the circumstances that give rise to error on the tax_return and not merely to be unaware of the tax consequences id pincite citing 86_tc_228 affd 826_f2d_470 6th cir in bokum v commissioner supra pincite we held that a putative innocent spouse’s knowledge of the relevant underlying transaction incident to the grossly erroneous deduction and the appearance of a large unexplained deduction on the face of the income_tax return id pincite are both independently sufficient to cause the putative innocent spouse either to have a reason to know of the substantial_understatement of tax incident to a grossly erroneous deduction or to impose upon her a duty to inquire continued at trial mr heitzman explained his state of mind you put all that together and it was pretty devastating and so you know i felt my world has fallen apart i was bitter because of the marriage that didn’t work i’m sorry i take full responsibility for the letter i wrote which doesn’t reflect the facts when i now can look at it later based upon mr heitzman’s testimony at trial and the evidence in the record directly contradicting allegations in the letter we give the letter no credence with respect to petitioner’s knowledge of the underlying transaction which in this case was mr heitzman’s purchase of the stonehurst interest in date petitioner knew of the bare existence of the transaction but little more both mr heitzman’s testimony and that of petitioner herself show that he informed her of his purchase either shortly before it was made or at some point thereafter prior to the filing of the return in considering whether this bare knowledge of the transaction is sufficient to hold petitioner to have had reason to know of the understatement we must consider several factors used by this court and others the putative innocent spouse’s level of education her involvement in the family’s financial affairs the putative guilty spouse’s evasiveness or deceit concerning the family’s finances and the presence of lavish or unusual expenditures or any large unexplained increase in the family’s standard of living 93_tc_355 see also silverman v commissioner tcmemo_1996_69 revd on other grounds 116_f3d_172 6th cir petitioner was a woman of limited education and no financial sophistication who trusted mr heitzman and deferred to him on all business matters mr heitzman told petitioner that the stonehurst partnership was a tax_shelter in oil_and_gas that would make some money facts that to petitioner were consistent with a legitimate investment in light of contemporaneous instability in oil prices and supplies given petitioner’s lack of financial sophistication the minimal explanation that she received from mr heitzman was sufficient to apprise her of the existence of the transaction and to allay any questions she might have had under the circumstances while leaving her effectively without any substantive knowledge of the transaction petitioner’s awareness that stonehurst was a tax_shelter is not particularly probative in the context of her limited financial sophistication of whether she substantively knew of the underlying transaction as we have observed in similar cases in the late 1970's and early 1980's a person such as petitioner who did not understand tax matters could quite reasonably interpret the term tax_shelter as legitimately sheltering income from tax see eg foley v commissioner tcmemo_1995_16 especially in light of mr heitzman’s comment that stonehurst would make a lot of money it was common knowledge in the 1980's and earlier that wily investors could find legal ways and means of attaining spectacular tax benefits through cunning investment strategies friedman v commissioner f 3d pincite the fact that stonehurst was in oil_and_gas in a time when oil prices were rising only lent further credence to its potential value as a legitimate and possibly quite lucrative investment that petitioner was satisfied by mr heitzman’s superficial explanation of the stonehurst transaction precisely captures how uninvolved she was in the family’s financial affairs the only joint investment that mr heitzman and petitioner made together was their home mr heitzman routinely made investment decisions during their marriage with no participation by petitioner in petitioner’s mind the stonehurst purchase was like every other business transaction that mr heitzman had made during their marriage it was his property and his affair and petitioner was not privy to any meaningful information about it petitioner did not review any documentation such as the stonehurst memorandum or the purchase contract or assumption agreements she knew nothing of the substance of the transaction nor did mr heitzman discuss with her any of its salient substantive aspects while mr heitzman was neither evasive nor deceptive with petitioner about his investment and other financial decisions by the same token he brooked no intrusion by petitioner into what he considered his affairs mr heitzman regarded the stonehurst purchase and his other legitimate investments to be his funded with his money petitioner had no role in deciding whether to purchase the stonehurst interest she also remained uninvolved in subsequently claiming the deductions incident to that transaction on their joint income_tax return in any case given the context of her and mr heitzman’s marital relationship petitioner would never have expected to have had such a role just as surely as if mr heitzman had deliberately hidden the transaction from petitioner or had deliberately deceived her about its existence or its tax consequences the dynamics of their marital relationship effectively walled petitioner off from any substantive knowledge of the transaction the record also does not reflect any change in the family’s standard of living during the timeframe indeed the only change in standard of living was a precipitous decline in petitioner’s standard of living in the aftermath of their divorce with respect to the appearance on the return of the deductions related to stonehurst we find that at the time the return was signed their appearance on the return would not have caused petitioner to have reason to know of the understatement to all appearances they were perfectly valid any questions that their size might have engendered had already been allayed because mr heitzman had already apprised petitioner of the purchase in a way that fully legitimized it in her eyes furthermore the return had been prepared and signed by a prominent accounting firm as income_tax_return_preparer and was without any apparent defect compare bokum v commissioner t c pincite taxpayer incurred a duty to inquire by signing a return prepared but not signed by an income_tax_return_preparer which contained a huge unexplained deduction and an obvious arithmetic error alexander grant a prominent national accounting firm had prepared the return without raising any question about the stonehurst deductions alexander grant had prepared each of the joint returns from to for mr heitzman and petitioner under the circumstances petitioner was entitled to rely upon the imprimatur of legitimacy that alexander grant lent to the joint_return to petitioner cognizant of mr heitzman’s explanation and the manner in which the return was prepared nothing was amissdollar_figure even if we were to find that the return should have alerted a reasonable taxpayer to question the deduction as not being legitimate--and we do not so find--to impose a duty to inquire on petitioner under these circumstances would be to impose a duty to perform a futile act 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_ she already knew that a qualified income_tax_return_preparer had prepared the return without question and the duty to inquire does not extend so far as to impose on a spouse the the lack of mention in the record that alexander grant questioned the deductions claimed pursuant to stonehurst when it prepared petitioner’s and mr heitzman’s joint_return does not change the analysis of whether those deductions were grossly erroneous we cannot determine from the record whether alexander grant’s actions were reasonable or not in signing the return based on the information available to them nor need we answer that question it suffices for our purposes that the return was signed by a respected income_tax_return_preparer and petitioner acted reasonably in relying on that signature with respect to whether petitioner should have questioned the validity of the deductions claimed on the returns duty to seek advice from her own independent legal and financial advisers friedman v commissioner f 3d pincite even if petitioner had asked any questions her lack of financial sophistication her nonexistent role in mr heitzman’s business and investment activities and mr heitzman’s attitude toward petitioner’s participation in those affairs would have allowed her to uncover no more than she already knew had mr heitzman shown petitioner the pertinent documents their aura of verisimilitude would have provided her with little to question the fundamental mendacity of the documents could have been uncovered only by a much more sophisticated and skeptical investor--which in petitioner was not even the warning to seek the opinion of independent tax counsel would not have caused petitioner to question the deductions claimed on the return because the return bore the imprimatur of an independent and respected income_tax_return_preparer for purposes of sec_6013 we find that under the circumstances of this case petitioner neither knew nor had reason to know of the understatement on the joint income_tax return she had no effective knowledge of the relevant underlying transaction nor did she have a duty to inquire into the validity of the deductions arising from the transaction that were claimed on the joint income_tax return bokum v commissioner t c pincite flynn v commissioner t c pincite equities petitioner must show based on all the facts and circumstances that it would be inequitable to hold her liable for the deficiency attributable to the substantial_understatement sec_6013 sec_1 b income_tax regs relevant factors include whether the taxpayer seeking relief significantly benefited directly or indirectly whether the spouse seeking relief has been deserted divorced or separated from the other spouse and the probable hardships that would befall the spouse seeking relief if she were not relieved of joint liability the record reveals that petitioner did not significantly benefit from the grossly erroneous deduction attributable to mr heitzman’s interest in stonehurst mr heitzman spent dollar_figure purchasing his interest his total claimed state and federal_income_tax savings were dollar_figure mr heitzman netted no more than dollar_figure from the stonehurst deductions the record does not show the disposition of these funds however money being fungible petitioner must show that she did not even indirectly benefit normal support does not constitute a significant benefit flynn v commissioner supra pincite and is measured by the circumstances in each case id petitioner’s and mr heitzman’s standard of living while comfortable throughout this period did not appreciably change in or thereafter until they separated in when petitioner’s disposable income dropped precipitously the remodeling of the family residence was completed and paid for prior to mr heitzman’s ever having contemplated the purchase of his interest in stonehurst and was not funded in any way by the tax savings indeed petitioner had used her own limited resources in to make additional improvements to the residence even if the cost of remodeling could have been traced indirectly to the tax savings the remodeling contributed little to any increase in the value of the residence between and when it was sold pursuant to their divorce settlement such increases were entirely attributable to market forces and the desirable location and quality of the house another factor to be taken into account is the divorce between petitioner and mr heitzman flynn v commissioner t c pincite sec_1 b income_tax regs there is nothing in the record to indicate that petitioner received any more in the divorce settlement which primarily consisted of her share of the proceeds from the sale of the residence and about dollar_figure in alimony than she otherwise would have in view of the standard of living that petitioner and mr heitzman enjoyed while married such a settlement is well within the bounds of normal support see eg foley v commissioner tcmemo_1995_16 the divorce also takes on added importance in light of the provision in the settlement agreement whereby mr heitzman agreed to indemnify petitioner for all deficiencies arising from their joint returns and of mr heitzman’s subsequent bankruptcies in and which have apparently relieved him of his obligations under the divorce settlement agreement despite mr heitzman’s agreement in the divorce settlement that he was and would be responsible for any income_tax deficiencies his bankruptcy discharged him from any liability on the deficiency upheld against him in heitzman v commissioner tcmemo_1987_109 thus imposing on petitioner the burden of paying the deficiency of dollar_figure and more than years of accrued interest of at least four times that amount if she does not qualify for innocent spouse relief finally respondent argues citing 57_tc_732 that both mr heitzman and petitioner were equally ignorant of the income_tax consequences of the stonehurst deduction and should therefore be held jointly liable respondent’s reliance on mccoy v commissioner supra is misplaced the case at hand is one that the innocent spouse provisions were intended to reach--mr heitzman and petitioner were not equally ignorant of the income_tax consequences of the stonehurst deduction cf pewitt v commissioner tcmemo_1997_288 wife and husband were equally knowledgeable--and equally ignorant of federal_income_tax consequences--wife attended sales meeting where both she and husband were informed of tax benefits and risks mr heitzman was consciously trying to shelter income from taxation in while mr heitzman was not guilty of any wrongdoing in striving to minimize his tax burden he failed to ensure that he was not taking a frivolous position in claiming the deductions by his own admission he did no research and did not seek an opinion from independent tax counsel either prior to his purchase of the interest or prior to claiming the deductions on the returndollar_figure furthermore the stonehurst interest was entirely mr heitzman’s he had all of the relevant information solely in his possession--including the warning to seek the opinion of an independent tax counsel--and he should have known that the deductions were to say the least questionable petitioner was privy to none of that information and as we have already found she had no reason to know of the understatement because mr heitzman had given her sufficient information to dispel any disquiet she might have had under the circumstances friedman v commissioner f 3d pincite foley v commissioner supra thus we find that it would be inequitable under the facts and circumstances of this case to hold petitioner liable for the there is nothing in the record to indicate whether the alexander grant income_tax return preparers were apprised of sufficient facts concerning stonehurst to cause them to question the deduction more closely that issue is not relevant to this case what the record does reflect is that as far as petitioner was concerned alexander grant had given the return its imprimatur by preparing and signing it without comment cf 94_tc_126 affd on another ground 992_f2d_1132 11th cir deficiency attributable to the understatement on the tax_return petitioner has established every element of entitlement to innocent spouse relief by reason of the foregoing decision will be entered for petitioner
